NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1856
                                       __________

                                   GARY LEE ROCK,
                                              Appellant

                                             v.

                           FRANKLIN COUNTY;
              TODD ROCK, Clerk of Courts, Franklin County Courthouse
                   ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:19-cv-00605)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 January 11, 2021
          Before: GREENAWAY, JR., KRAUSE and BIBAS, Circuit Judges

                            (Opinion filed: February 3, 2021)
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Gary Lee Rock, who is proceeding pro se, appeals an order of the District Court

that granted the defendants’ motion to dismiss his civil action. For the reasons that

follow, we will affirm.

       In 1978, a jury in Pennsylvania convicted Rock of two counts of murder and

related offenses.1 During those proceedings, the trial court sealed certain police reports,

holding that they “contained nothing beneficial to the defense” and did not “really have

anything to do with the decision of the case.” Rock did not challenge that determination

on direct appeal or in various attempts over several decades to obtain post-conviction

relief. In December 2018, Rock filed in his criminal case a “Motion and Brief to Grant

Access to Sealed Judicial Documents.”2 The Court of Common Pleas of Franklin County

construed the motion as a petition under the Post Conviction Relief Act (PCRA), see

Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa. Super. Ct. 2013) (stating that “all

motions filed after a judgment of sentence is final are to be construed as PCRA

petitions”), and denied it as untimely. (ECF 21-1.)


1
  Rock obtained habeas relief in 1984 based on his trial attorney’s ineffectiveness for
failing to file a motion to suppress items seized during a warrantless search and for
failing to introduce evidence of Rock’s good character. Rock v. Zimmerman, 586 F.
Supp. 1076 (M.D. Pa. 1984). He was convicted at a new trial in 1985 and was sentenced
to two consecutive terms of life imprisonment.
2
 Rock had filed two prior PCRA petitions seeking access to the police reports. Those
petitions were rejected as untimely filed. See Commonwealth. v. Rock, No. 1593 MDA
2015, 2016 WL 1292898, at *3-4 (Pa. Super. Ct. Apr. 1, 2016); Commonwealth v. Rock,
1605 MDA 2017, 2018 WL 2212972, at *2 (Pa. Super. Ct. May 15, 2018), aff’d, 198
A.3d 329 (Pa. Nov. 27, 2018) (table).
                                             2
      Rock next filed a complaint in the United States District Court for the Middle

District of Pennsylvania against Franklin County and the Clerk of the Franklin County

Court of Common Pleas (“the Clerk”), claiming that the Clerk improperly refused his

request for access to the police reports. Rock demanded release of the police reports,

damages, and an injunction preventing the state court from “requiring convicted

defendants to submit [F]irst [A]mendment access to judicial records claims within [the]

PCRA process.” (ECF 1, at 6.) The defendants filed a motion to dismiss, arguing,

among other things, that the Clerk was protected by immunity and that Rock did not

establish a claim for municipal liability against Franklin County. (ECF 21.) The matter

was referred to a Magistrate Judge, who recommended granting the motion to dismiss,

citing the Rooker-Feldman doctrine, various forms of immunity, and failure to name a

proper party defendant for municipal liability purposes. (ECF 40.) Over Rock’s

objections (ECF 44), the District Court adopted the Magistrate Judge’s Report and

Recommendation, concluded that amendment of the complaint would be futile, and

granted the defendants’ motion to dismiss.3 (ECF 50.) Rock appealed.

      We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review over the

District Court’s order granting the defendants’ motion to dismiss. Davis v. Samuels, 962

F.3d 105, 111 n.2 (3d Cir. 2020). “To survive a motion to dismiss, a complaint must



3
 The District Court also denied as moot Rock’s motion for in camera inspection of the
sealed police reports.
                                           3
contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)

(citations and internal quotation marks omitted). We accept all factual allegations in the

complaint as true and construe those facts in the light most favorable to the plaintiff.

Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012). We may affirm on any

basis supported by the record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).

       The District Court properly granted the defendants’ motion to dismiss. “A judicial

officer in the performance of his duties has absolute immunity from suit and will not be

liable for his judicial acts.” Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (per

curiam). Absolute judicial immunity extends to officials other than judges when they

“exercise a discretionary judgment as part of their function,” Antoine v. Byers &

Anderson, Inc., 508 U.S. 429, 436 (1993) (citation and internal quotation marks omitted),

or when they undertake a function pursuant to the direction or order of the court, see

Snyder v. Nolen, 380 F.3d 279, 287 (7th Cir. 2004) (per curiam). In this case, we agree

that the Clerk is immune from liability with regard to the allegation that he refused to

release police reports that had been sealed by the Court of Common Pleas. See Gallas v.

Supreme Court of Pa., 211 F.3d 760, 772-73 (3d Cir. 2000) (providing absolute quasi-

judicial immunity for court administrative personnel who are charged with carrying out

facially valid court orders). Although “absolute judicial immunity extends only to claims

                                               4
for damages,” Larsen v. Senate of the Commonwealth, 152 F.3d 240, 249 (3d Cir. 1998),

“in any action brought against a judicial officer for an act or omission taken in such

officer’s judicial capacity, injunctive relief shall not be granted unless a declaratory

decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. Rock did

not demonstrate that this exception applies. See Azubuko, 443 F.3d at 303-04.

       The District Court also properly concluded that Rock failed to state a claim against

Franklin County. Rock alleged that the County was liable for the Court of Common

Pleas’ decision to construe his request for the police records as being brought under the

PCRA. In particular, he asserted that the County has a “policy of … refusing to

adjudicate … request[s] for access to judicial records without first satisfying state PCRA

requirements.” (ECF 1, at 4.) This claim clearly lacks merit. Franklin County cannot be

liable for any court policy because the court is a Commonwealth institution outside the

control of the County.4 See Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d

193, 198 (3d Cir. 2008) (“The Commonwealth vests judicial power in a unified judicial


4
  Insofar as Rock’s claims were directed at the Franklin County Court of Common Pleas,
rather than the County itself, we note that Eleventh Amendment immunity protects state
entities, such as the Pennsylvania Court system. See Benn v. First Judicial Dist., 426
F.3d 233, 240-41 (3d Cir. 2005) (holding that all components of unified state judicial
system are entitled to Eleventh Amendment immunity). While a state may lose its
immunity by Congressional abrogation or by waiver, see Lavia v. Pa. Dep’t of Corr., 224
F.3d 190, 195 (3d Cir. 2000), Congress did not abrogate states’ sovereign immunity when
it enacted 42 U.S.C. § 1983, see Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66
(1989), and the Pennsylvania legislature has expressly declined to waive its sovereign
immunity by statute, see Lavia, 224 F.3d at 195.

                                              5
system, Pa. Const. art. V, § 1, and all courts and agencies of the UJS are part of the

Commonwealth government rather than local entities.”). Moreover, although Rock made

a bare reference to County policy, he did not meaningfully allege that an official policy or

custom caused the deprivation of his constitution rights. See Estate of Roman v. City of

Newark, 914 F.3d 789, 798 (3d Cir. 2019) (explaining that a plaintiff pleading a

municipal liability claim must show that the alleged injury resulted from an official

policy or custom). Instead, he broadly complained about injuries caused by the state

court’s decision to subject his motion for release of the police records to the requirements

of the PCRA. Of course, as the Magistrate Judge explained, federal district courts

generally lack jurisdiction under the Rooker-Feldman doctrine to review state court

decisions. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). Under these circumstances, we conclude that the District Court did not abuse its

discretion in denying leave to amend on the grounds of futility. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002)

         For the foregoing reasons, we will affirm the judgment of the District Court.5




5
    Rock’s motion for in camera inspection of the police reports is denied.
                                              6